PROB 35                                                                               Report and Order Term inating Supervision
(Reg 3/93)                                                                                     Prior to Ori gina l Expi rati on Date




                                        UNITED STATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                         Crim. No. 5:14-CR-75-5H

JERRY KEITH PITTMAN, JR.

       On December 23 , 2016, the above named was released from prison and commenced a term of
supervised release for a period of36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                             I declare under penalty of perjury that the foregoing
                                                             is true and correct.


                                                             Isl Timothy L. Gupton
                                                             Timothy L. Gupton
                                                             Senior U.S. Probation Officer
                                                             310 New Bern Avenue, Room 610
                                                             Raleigh, NC 27601-1441
                                                             Phone: 919-861-8686
                                                             Executed On: July 12, 2019


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the ca~rminated.

             Dated this
                                 ?{fJ?-
                               /'::,     day of
                                                   /

                                                  0 ,/   7 ,
                                                   - - /C.
                                                                       2019.




                                                                                 award
                                                                    Senior U .. District Judg
